Citation Nr: 0013012
Decision Date: 05/17/00	Archive Date: 09/08/00

DOCKET NO. 98-10 445A              DATE MAY 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Terence D. Harrigan, Counsel

INTRODUCTION

The veteran had active military service from June 1943 to October
1945.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 decision of the Hartford, Connecticut,
Regional Office (RO) of the Department of Veterans Affairs (VA).
Hearings before RO hearing officers were held in March and
September 1998.

The veteran's appeal initially included the issue of entitlement to
service connection for generalized arthritis. He withdrew that
issue at the time of his September 1998 hearing. The issue is not
before the Board on appeal at this time.

FINDINGS OF FACT

1. Service connection for a back disorder initially was denied by
the Board in June 1949 on the basis that a back disorder was not
shown in service and was unrelated to any incident of service.

2. Service connection for a back disorder was last denied by the
Board in May 1988 on the basis that new and material evidence had
not been submitted to reopen the veteran's claim.

3. Following an attempt to reopen the claim, in June 1995, the RO
found that new and material evidence had not been submitted to
reopen the veteran's claim for service connection for a back
disorder, and declined to reconsider the claim; although notified
of the denial in June 1995, the veteran did not appeal that
decision.

3. The additional evidence submitted since the RO's June 1995
denial of the claim is either duplicative or does not include any
new information regarding the question

- 2 -

regarding the question of whether the veteran has a back disorder
which began during service or is due to injury during service;
hence, the evidence is not so significant that it must be
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The Board's and the RO's prior denials of the veteran's claim
for service connection for a low back disorder are final. 38
U.S.C.A. 7103, 7104, 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302,
20.1100, 20.1103 (1999).

2. The evidence associated with the claims file since the RO's June
1995 denial of service connection for a back disorder is not new
and material and that claim may not be reopened. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the
facts, as shown by the evidence,, must demonstrate that a
particular disease or injury resulting in current disability was
incurred during active service or, if preexisting active service,
was aggravated therein. See 38 U.S.C.A. 1110; 38 C.F.R. 3.303. When
a disease is first diagnosed after service, service connection may
nevertheless be established by evidence demonstrating that the
disease was in fact incurred during the veteran's service, or by
evidence that a presumption period applied. See 38 C.F.R. 3.303,
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
For certain chronic diseases, such arthritis, a presumption of
service connection arises if the disease is manifested to a
compensable degree (10 percent for arthritis) within a prescribed
period following discharge from service, one year for arthritis.
The presumption is rebuttable by probative evidence to the
contrary. 38 U.S.C.A. 1101, 1112, 1113 (West 1991); 38 C.F.R.
3.307, 3.309 (1999).

- 3 -

The veteran claims service connection for a back disorder. Service
connection for back disorder (then characterized as arthritis of
lumbar vertebrae and spondylolisthesis) was denied by the Board in
June 1949 on the basis that neither arthritis nor spondylolisthesis
were shown during service. Service connection for back disability
(then characterized as spondylolisthesis and post operative
residuals of ruptured intervertebral disc) also denied by the Board
in May 1952 on the basis that those disorders were not shown during
service and they were not related to any injury the veteran
sustained during service. The Board again denied service connection
for those disorders in July 1953 on the basis that the disorders
did not result from an injury during service. Finally, the Board
denied service connection for a back disorder in May 1988 on the
basis that the veteran had not submitted new and material evidence
to reopen his claim. Those decisions are final. 38 U.S.C.A. 7103,
7104 (West 1991); 38 C.F.R. 20.1100 (1999)

Since the May 1988 Board decision, the veteran attempted to reopen
his claim for service connection for a back disorder in March 1994.
In June 1995, the RO declined to reopen his claim on the ground
that he had not submitted new and material evidence to reopen it.
Although notified of the denial of the claim later in June 1995,
the veteran did not appeal that decision. Thus, that decision is
also final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a),
20.302, 20.1103 (1999).

At the time of the June 1995, decision of the RO the evidence of
record included service medical records that showed no evidence of
a back injury or disorder. The additional evidence then before the
RO is set forth below.

A statement from a private physician shows that in March 1948, the
veteran complained of low back pain with sciatica. He reported that
he had fallen from a truck while in service and had had pain on and
off ever since. The pain became more severe in March 1948. X-rays
revealed moderate hypertrophic arthritis.

A September 1948 statement from an individual who reported that he
was a physiotherapist in service indicates that he treated the
veteran for his back while they were in service.

4 -

An October 1948 statement from a physician reveals that the veteran
was treated in October 1946 for pain in the lumbosacral area with
muscle spasm and pain down the back of the right leg. The physician
stated that he first saw the veteran in June 1946 with an acute
back strain. At that time the veteran reported that he first had
back pain on two occasions during service.

On VA examination in November 1948, the veteran reported that he
injured his back in a fall from a truck in 1944. He stated that
after that he continued to have pain, stiffness, distress and loss
of motion. He reported that he had six to eight severe attacks per
year. Examination revealed that he exhibited an excellent gait
without caution or guarding. The dorsal lumbar curvature seemed
accentuated. Range of motion of the lumbar spine was to 90 degrees
forward flexion without distress. Hyperextension was normal.
Lateral flexion to either side was normal without distress.
Palpation over the spine revealed hypertonicity of the lumbar
muscles and deep tenderness along the lumbar spine and adjacent
musculature. Straight leg raising was to 90 degrees bilaterally
without complaints. Deep tendon reflexes were normal. X-rays
revealed spondylolisthesis of L5 with bilateral congenital defects
of the isthmus and prominent congenital defects in the neural arch
posteriority with spina bifida involvement of the 5th lumbar
vertebra and the 1st sacral segment. There was hypertrophic lipping
of the lower four lumbar vertebra anteriorly. The diagnoses were
spondylolisthesis of L5, symptomatic and arthritis of the lumbar
vertebrae, symptomatic.

In April 1948, a statement was received from a private physician
who reported that the veteran had slight hypertrophic spondylitis
throughout the lumbar spine with lipping and spurs formation and
partial spina bifida that was congenital.

The veteran was hospitalized at a VA facility from April to July
1951 with low back pain radiating down the left leg. The pain
radiating down the left leg had its onset three weeks prior to
hospitalization. X-rays revealed a minimal spondylolisthesis at L5-
S1 and narrowing of the 5th interspace. Diagnoses were
spondylolisthesis of L5 on S1 and ruptured intervertebral disc,
left 5th interspace or left 4th. Surgery was

- 5 -

done to remove a ruptured disc. In mid-May another surgery was
performed to fuse the spine.

In a letter dated in April 1951, a fellow serviceman reported
having seen the veteran fall from a track and injure his back
during service.

In a report dated in January 1952, a VA physician opined that the
veteran had spondylolisthesis prior to service and it was
aggravated by the fall he had during service.

In a letter dated in February 1952, the veteran's employer reported
that the veteran took no time off before going into service, but
that since his return he had been forced to miss work for long
periods of time.

In October 1985, the veteran submitted additional statements from
doctors who treated him in 1948 and 1951. Both related the
veteran's reported history of an injury in service.

Clinical records of treatment VA outpatient treatment in 1994 and
1995 include the report of a CT scan done in April 1994 reflecting
an impression of advanced bony degenerative changes and
degenerative disc disease with associated multilevel spinal
stenosis and bilateral neural foraminal stenosis. A statement
received

A previously denied claim may not be reconsidered on the same
factual basis. However, if new and material evidence is presented
or secured with respect to a claim that has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. See 38 U.S.C.A. 5108 (West 1991).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the United
States Court of Appeals for Veterans Claims (hereinafter the
Court), held that the United States Court of Appeals for the
Federal Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 1356
(Fed Cir 1998), articulated a three-step process for consideration
of a previously denied claim: first it must be determined whether
new and material

- 6 -

evidence has been presented under 38 C.F.R. 3.156(a); second, if
new and material evidence has been presented, immediately upon
reopening, it must be determined whether, based upon all the
evidence and presuming its credibility, the claim as reopened is
well grounded pursuant to 38 U.S.C.A. 5107(a); and third, if the
claim is well grounded, the adjudicator may evaluate the merits
after ensuring the duty to assist under 38 U.S.C.A. 5107(b) has
been fulfilled. See also Winters v. West 12 Vet. App. 203 (1999)
(en banc).

"New and material" evidence is evidence not previously submitted,
cumulative or redundant, and which by itself, or along with
evidence previously submitted, is so significant that it must be
considered to fairly decide the merits of the claim. 38 C.F.R.
3.156 (a) (1999).

In determining whether the evidence is new and material, the
credibility of the newly presented evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510 (1992). Consideration must be
given to all of the evidence received since the last disallowance
of these claims on any basis, or, in this case, since the RO's June
1995 decision. Evans v. Brown, 9 Vet. App 273, 282-83 (1993).

Evidence associated with the claims file since the RO's June 1995
denial include many copies of many documents and medical reports
previously considered. New treatment records and x-ray reports
related to treatment for his back disorder in the 1990's do not
reveal any new information concerning the origin of the disorder.
The veteran testified at a hearings before hearing officers at the
RO in March 1998 and September 1998. His testimony consisted of a
retelling of the information previously provided concerning his
assertion that his present back disorder stems from an injury in
service.

The veteran has attributed his present back disorder (consisting of
post operative residuals of a laminectomy and fusion of lumbar
vertebrae and advanced bony degenerative changes and degenerative
disc disease with associated multilevel spinal stenosis and
bilateral neural foraminal stenosis) to a back injury in service.
The Board initially denied service connection for a back disorder
in 1949 because a

- 7 -

chronic back disorder was not shown in service. It was noted at
that time that a chronic back disorder was first shown more than
two years after the veteran!s separation from service. The
principal reason for the denial of service connection for a back
disorder in 1949 and on several subsequent occasions was not the
absence of the disorder, but rather the absence of evidence of the
onset of the disorder in service or of any nexus between an event
in service and the current back disorder.

Other than the duplicative records (which, by definition, are not
"new"), the additional medical evidence received since the RO's
June 1995 denial only confirms that the veteran is continuing to
receive treatment for a back disorder. While that evidence is
"new," in the sense that it was not previously before agency
decision makers, the evidence does not provide any new information
regarding the question of whether the veteran has a back disorder
which began during service or is due to injury during service;
hence, the evidence is not so significant that it must be
considered in order to fairly decide the merits of the claim.

The statements and testimony of the veteran show only that he
sustained a back injury in service. While he has attempted to
establish a nexus between his current back disorder and service by
asserting that the present back disorder was caused by a fall in
service, he has presented no new medical evidence to show a link
between any event in service and a current back disorder. As a
layperson without medical training or expertise, the veteran is not
competent to render a probative opinion on a medical matter, such
as the existence of a causal link between any current back disorder
and any in-service injury or disease. See Jones v. Derwinski, 7
Vet. App. 134, 137 (1994): Espiritu v. Derwinski, 2 Vet. App. 492,
494-95 (1992). A claim must be supported by evidence and sound
medical principles, not just assertions. See Tirpak v. Derwinski,
2 Vet. App. 609, 611 (1992). Furthermore, where, as here,
resolution of the issue turns on a medical matter, unsupported lay
statements, even if new, cannot serve as a predicate to reopen a
previously disallowed claim. See Moray v. Brown, 5 Vet. App. 211,
214 (1993).

8 -

Thus, new and material evidence has not been submitted to reopen
the claim for service connection for a back disorder, and the claim
must be denied.

The Board notes that in adjudicating the claim currently before the
Board, the RO cited the correct VA regulation, 38 C.F.R. 3.156, and
considered the veteran's claim under that regulation. However, the
RO also cited the standard articulated in Colvin v. Derwinski, 1
Vet. App. 171 (1991) (which added the requirement that to be
material, there must be a reasonable possibility of change in
outcome of the prior denial); in the relatively recent Hodge
decision, cited to above, the United States Court of Appeals for
the Federal Circuit held that there was no such legal requirement.
However, the Board finds that as none of the evidence associated
with the claims file since the last prior denial is both new and
material, as defined in 38 C.F.R. 3.156, the RO's actions are not
prejudicial to the veteran. Indeed, the outcome is the same whether
the claims are considered under the test utilized by the RO, or the
correct, two-prong standard for reopening claims set for in 38
C.F.R. 3.156(a). Furthermore, the RO cited the correct regulation
and considered the claim pursuant to that regulation. Thus, to
remand this case to the RO for consideration of the correct legal
standard for reopening claims would be pointless and, in light of
the above discussion, would not result in a determination favorable
to him. See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg.
49747 (1992).

The Board is aware of no circumstances in this matter that would
put the VA on notice of the existence of any additional relevant
evidence that, if obtained, would provide a basis to reopen the
claim. See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996). Further, the
veteran has been informed of the evidence necessary to complete his
application to reopen his claim for service connection for a back
disability. See 38 U.S.C.A. 5103(a); Graves v. Brown, 8 Vet. App.
522, 524 (1996).

9 -

ORDER

In the absence of new and material evidence, the petition to reopen
the claim for service connection for a back disorder is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

 - 10 -



